DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11246120. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 is a variant of claims 1-19 of U.S. Patent No. 11246120. 

Instant Application 17/563,301
U.S Patent No. 11246120
1. A method for data transmission, comprising:
   determining, by a terminal device according to a first rule, a first type of transmission or a second type of transmission as a target type of transmission when the terminal device determines, according to first configuration information, to perform the first type of transmission on a target transmission resource and determines, according to second configuration information, to perform the second type of transmission on the target transmission resource, wherein the first type of transmission is sidelink transmission between the terminal device and another terminal device, and the second type of transmission is uplink transmission or downlink transmission between the terminal device and a network device; and
   performing data transmission with the target type of transmission on the target transmission resource.
1. A method for data transmission, comprising:

   determining, by a terminal device according to a first rule, a first type of transmission or a second type of transmission as a target type of transmission when the terminal device determines, according to first configuration information, to perform the first type of transmission on a target transmission resource and determines, according to second configuration information, to perform the second type of transmission on the target transmission resource, wherein the first type of transmission is sidelink transmission between the terminal device and another terminal device, and the second type of transmission is uplink transmission or downlink transmission between the terminal device and a network device;


   performing data transmission with the target type of transmission on the target transmission resource; and

   when the first type of transmission or the second type of transmission comprises transmission of a feedback channel, determining parameter information in a parameter information set of the feedback channel according to an attribute of a logical channel corresponding to a data channel corresponding to feedback information in the feedback channel.
2. The method according to claim 1, wherein the target transmission resource is a time domain resource.
2. The method according to claim 1, wherein the target transmission resource is a time domain resource.
3. The method according to claim 1, wherein the first rule comprises:
   determining the first type of transmission as the target type of transmission when a parameter information set of the first type of transmission meets a first preset threshold; and
   determining the second type of transmission as the target type of transmission when the parameter information set of the first type of transmission does not meet the first preset threshold.
3. The method according to claim 1, wherein the first rule comprises: 

   determining the first type of transmission as the target type of transmission when a parameter information set of the first type of transmission meets a first preset threshold; and


   determining the second type of transmission as the target type of transmission when the parameter information set of the first type of transmission does not meet the first preset threshold.
4. The method according to claim 3, further comprising:
   receiving, by the terminal device, the first preset threshold sent by the network device; or
   obtaining, by the terminal device, the first preset threshold according to pre-configured information.
4. The method according to claim 3, further comprising: 

   receiving, by the terminal device, the first preset threshold sent by the network device; or 


   obtaining, by the terminal device, the first preset threshold according to pre-configured information.
5. The method according to claim 1, wherein the first rule comprises:
   determining the second type of transmission as the target type of transmission when a parameter information set of the second type of transmission meets a second preset threshold.
6. The method according to claim 1, wherein the first rule comprises: 

   determining the second type of transmission as the target type of transmission when a parameter information set of the second type of transmission meets a second preset threshold.
6. The method according to claim 5, wherein the first rule further comprises:
   determining the first type of transmission as the target type of transmission when the parameter information set of the second type of transmission does not meet the second preset threshold and a parameter information set of the first type of transmission meets a first preset threshold.
7. The method according to claim 6, wherein the first rule further comprises: 

   determining the first type of transmission as the target type of transmission when the parameter information set of the second type of transmission does not meet the second preset threshold and a parameter information set of the first type of transmission meets a first preset threshold.
7. The method according to claim 5, wherein the second preset threshold is pre-configured.
8. The method according to claim 6, wherein the second preset threshold is pre-configured.
8. The method according to claim 3, wherein the parameter information set comprises priority information.
5. The method according to claim 3, wherein the parameter information set comprises priority information.
9. The method according to claim 1, further comprising:
   when the first type of transmission or the second type of transmission comprises transmission of a feedback channel, determining parameter information in a parameter information set of the feedback channel according to an attribute of a logical channel corresponding to a data channel corresponding to feedback information in the feedback channel.
See Claim 1
10. The method according to claim 1, wherein the first rule comprises:
   determining the second type of transmission as the target type of transmission when a logical channel corresponding to the second type of transmission is a configured logical channel.

9. The method according to claim 1, wherein the first rule comprises: 

   determining the second type of transmission as the target type of transmission when a logical channel corresponding to the second type of transmission is a configured logical channel.
11. The method according to claim 1, further comprising:
   receiving, by the terminal device, the first configuration information sent by the network device.
10. The method according to claim 1, further comprising: 

   receiving, by the terminal device, the first configuration information sent by the network device.
12. The method according to claim 1, further comprising: receiving, by the terminal device, the second configuration information sent by the network device.
11. The method according to claim 1, further comprising: receiving, by the terminal device, the second configuration information sent by the network device.
13. The method according to claim 1, further comprising: obtaining, by the terminal device, the first rule according to pre-configured information.
12. The method according to claim 1, further comprising: obtaining, by the terminal device, the first rule according to pre-configured information.
14. A terminal device, comprising:
   a processor configured to determine, according to a first rule, a first type of transmission or a second type of transmission as a target type of transmission when it is determined, according to first configuration information, to perform the first type of transmission on a target transmission resource and it is determined, according to second configuration information, to perform the second type of transmission on the target transmission resource, wherein the first type of transmission is sidelink transmission between the terminal device and another terminal device, and the second type of transmission is uplink transmission or downlink transmission between the terminal device and a network device; and
   a transceiver configured to perform data transmission with the target type of transmission on the target transmission resource.
13. A terminal device, comprising: 

   a processor configured to determine, according to a first rule, a first type of transmission or a second type of transmission as a target type of transmission when it is determined, according to first configuration information, to perform the first type of transmission on a target transmission resource and it is determined, according to second configuration information, to perform the second type of transmission on the target transmission resource, wherein the first type of transmission is sidelink transmission between the terminal device and another terminal device, and the second type of transmission is uplink transmission or downlink transmission between the terminal device and a network device; and 

   a transceiver configured to perform data transmission with the target type of transmission on the target transmission resource, 

   wherein when the first type of transmission or the second type of transmission comprises transmission of a feedback channel, the processor is further configured to determine parameter information in a parameter information set of the feedback channel according to an attribute of a logical channel corresponding to a data channel corresponding to feedback information in the feedback channel.
15. The terminal device according to claim 14, wherein the target transmission resource is a time domain resource.
14. The terminal device according to claim 13, wherein the target transmission resource is a time domain resource.
16. The terminal device according to claim 14, wherein the first rule comprises:
   determining the first type of transmission as the target type of transmission when a parameter information set of the first type of transmission meets a first preset threshold; and
   determining the second type of transmission as the target type of transmission when the parameter information set of the first type of transmission does not meet the first preset threshold.

15. The terminal device according to claim 13, wherein the first rule comprises: 

   determining the first type of transmission as the target type of transmission when a parameter information set of the first type of transmission meets a first preset threshold; and 


   determining the second type of transmission as the target type of transmission when the parameter information set of the first type of transmission does not meet the first preset threshold.
17. The terminal device according to claim 16, wherein the transceiver is further configured to receive the first preset threshold sent by the network device; or
  the processor is further configured to obtain the first preset threshold according to pre- configured information.

16. The terminal device according to claim 15, wherein the transceiver is further configured to receive the first preset threshold sent by the network device; or 


   the processor is further configured to obtain the first preset threshold according to pre-configured information.
	18. The terminal device according to claim 14, wherein the first rule comprises: determining the second type of transmission as the target type of transmission when a parameter information set of the second type of transmission meets a second preset threshold.

17. The terminal device according to claim 13, wherein the first rule comprises: determining the second type of transmission as the target type of transmission when a parameter information set of the second type of transmission meets a second preset threshold.
19. The terminal device according to claim 18, wherein the first rule further comprises:
   determining the first type of transmission as the target type of transmission when the parameter information set of the second type of transmission does not meet the second preset threshold and a parameter information set of the first type of transmission meets a first preset threshold.
18. The terminal device according to claim 17, wherein the first rule further comprises: 

   determining the first type of transmission as the target type of transmission when the parameter information set of the second type of transmission does not meet the second preset threshold and a parameter information set of the first type of transmission meets a first preset threshold.
20. The terminal device according to claim 18, wherein the second preset threshold is pre- configured.
19. The terminal device according to claim 17, wherein the second preset threshold is pre-configured.



Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0059944).
Regarding claim 1, 14, Lee discloses a method for data transmission (method and a device ([0053] and figure 5) for performing sidelink transmission prioritized over the uplink transmission in wireless communication system, abstract and [0011] and [0095] and [0101]-[0107] and figure 11 and [0133]-[0136] and claims 1, 3, 4, 5 on page 9), comprising:
determining, by a terminal device according to a first rule, a first type of transmission or a second type of transmission as a target type of transmission (when sidelink transmission for V2X and Uu occurs at the same time/subframe, the UE may prefer to select one transmission in order to reduce interference, [0095]-[0096] and [0100]) when the terminal device determines, according to first configuration information, to perform the first type of transmission on a target transmission resource (the sidelink transmission prioritized over the uplink transmission includes transmission of sidelink data of which a priority is higher than a threshold , claim 3 page 9 and [0106]-[0107]) and determines, according to second configuration information, to perform the second type of transmission on the target transmission resource (the uplink transmission prioritized over the sidelink transmission includes of a MAC PDU obtained from the Msg buffer of a RACH procedure…or a uplink data of which a priority is higher than a threshold, claim 5 page 9 and [0133]-[0136]), wherein the first type of transmission is sidelink transmission between the terminal device and another terminal device, and the second type of transmission is uplink transmission or downlink transmission between the terminal device and a network device (link 1 and link 2 can be either uplink or sidelink, [0102] and [0101]-[0107] and [0133]-[0136] and claims 1, 3, 4, 5 on page 9 and figure 11 and [0060]-[0070]) ; and
performing data transmission with the target type of transmission on the target transmission resource (the UE performs transmission and reception over Uu and PC5 with the following decreasing priority order, [0064]-[0070] and abstract and [0095]-[0096] and [0100]).
Regarding claim 2, 15, Lee discloses wherein the target transmission resource is a time domain resource (when sidelink transmission for V2X and Uu occurs at the same time/subframe, the UE may prefer to select one transmission in order to reduce interference, [0095]-[0096] and [0100]).
Regarding claim 3, 16, Lee discloses wherein the first rule comprises: determining the first type of transmission as the target type of transmission when a parameter information set of the first type of transmission meets a first preset threshold; and
determining the second type of transmission as the target type of transmission when the parameter information set of the first type of transmission does not meet the first preset threshold (the sidelink transmission prioritized over the uplink transmission includes transmission of sidelink data of which a priority is higher than a threshold and when sidelink transmission for V2X and Uu occurs at the same time/subframe, the UE may prefer to select one transmission in order to reduce interference , claim 3 page 9 and [0106]-[0107] and [0095]-[0096] and [0065]-[0070]).
Regarding claim 4, 17, Lee discloses further comprising: receiving, by the terminal device, the first preset threshold sent by the network device; or obtaining, by the terminal device, the first preset threshold according to pre-configured information (network provides threshold priority information, [0107] and [0110] and [0133]).
Regarding claim 5, 18, Lee discloses wherein the first rule comprises: determining the second type of transmission as the target type of transmission when a parameter information set of the second type of transmission meets a second preset threshold (the uplink transmission prioritized over the sidelink transmission includes of a MAC PDU obtained from the Msg3 buffer of a RACH procedure…or a uplink data of which a priority is higher than a threshold, claim 5 page 9 and [0133]-[0136]).

Regarding claim 6, 19, Lee discloses wherein the first rule further comprises: determining the first type of transmission as the target type of transmission when the parameter information set of the second type of transmission does not meet the second preset threshold (the uplink transmission prioritized over the sidelink transmission includes a uplink data of which a priority is higher than a threshold and UE shall not deny any link 1 transmission…a data of which logical channel priority of UL MAC PDU is higher than a (pre)configured threshold priority, claim 5 page 9 and [0133]-[0136] and [0064]-[0070]) and a parameter information set of the first type of transmission meets a first preset threshold (the sidelink transmission prioritized over the uplink transmission includes transmission of sidelink data of which a priority is higher than a threshold and sidelink packet which has higher PPPP value than the configured PPPP threshold, claim 3 page 9 and [0133]-[0136] and [0106]-[0107] and [0095]-[0096] and [0065]-[0070]). In other words, the transmission of sidelink packet (correlating to link 2 data) which has higher PPPP value than a configured PPPP threshold is prioritized unless a data of which logical channel priority of UL MAC PDU (correlating to link1 data) is higher than a configured threshold priority.

Regarding claim 7, 20, Lee discloses wherein the second preset threshold is pre-configured (a data of which logical channel priority of UL MAC PDU is higher than a (pre)configured threshold priority, [0133]-[0136]).

Regarding claim 8, Lee discloses wherein the parameter information set comprises priority information (criteria information includes priority information, [0104]-[0107] and [0133]).
Regarding claim 10, Lee discloses wherein the first rule comprises: determining the second type of transmission as the target type of transmission when a logical channel corresponding to the second type of transmission is a configured logical channel (a data of which logical channel priority of UL MAC PDU is higher than a (pre)configured threshold priority or a data of which logical channel identities which is prioritized over any link 2 transmission is provided, [0133]-[0135]).
Regarding claim 11, Lee discloses further comprising: receiving, by the terminal device, the first configuration information sent by the network device (criteria information is provided by a network, [0103]-[0110] and [0134]-[0135])
Regarding claim 12, Lee discloses further comprising: receiving, by the terminal device, the second configuration information sent by the network device (the network provides threshold logical channel priority or logical channel identity via broadcast/dedicated signaling, [0134]-[0135] and [0103]-[0110]).
Regarding claim 13, Lee discloses obtaining, by the terminal device, the first rule according to pre-configured information (the prioritized V2X transmission requires new mechanism for denial Uu transmissions as much as preconfigured times during a validity period, [0098] and [0116] and [0133]-[0135]).

Allowable Subject Matter
4.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejection(s) set forth.


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
6.	Lu et al. (US 2020/0045724) disclosing if the scheduling priority of the D2D transmission is higher than the first priority and a priority of the cellular uplink transmission is lower than the second priority threshold, then the terminal device may determine that the scheduling priority of the D2D communication is higher than that of the cellular uplink transmission…the terminal device may perform the D2D transmission  and the first priority threshold and the second priority threshold may be predefined or received from the network device ([0104]-[0106] and [0110] and figure 2C) in which may also correspond to Applicant’s claims.
7.	Deng et al. (US 2021/0176735) disclosing a UE may be configured with a priority threshold for the priority handling between SL and Uu operations when the UL transmission or DL reception with the STRB ([0115])

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473